UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA,                             )
    c/o United States Attorney’s Office                   )       Civil Action No. 15-cv-1732
    (CKK) 555 Fourth St., N.W.                            )
    Washington, D.C. 20530                                )
                                                          )
                                   Plaintiff,             )
                                                          )
                     v.                                   )
                                                          )
                                                          )
    $156,000,000 IN UNITED STATES                         )
    CURRENCY BELONGING TO                                 )
    CRÉDIT AGRICOLE CORPORATE                             )
    AND INVESTMENT BANK,                                  )
                                                          )
                                   Defendant.             )
                                                          )

                                      MEMORANDUM OPINION
                                         (February 18, 2016)

           This matter comes before the Court upon Plaintiff’s [8] Motion for Entry of Default

    Judgment and Order of Forfeiture, as well as the memorandum of law submitted in support of it.

    Upon consideration of Plaintiff’s submissions, the relevant legal authorities, and the record as a

    whole, the Court shall GRANT Plaintiff’s [8] Motion for Entry of a Default Judgment and Order

    of Forfeiture.

           This case is a civil forfeiture action in rem against the defendant property, $156,000,000

    in U.S. currency. The defendant property is currently being detained by the Internal Revenue

    Service pursuant to a Deferred Prosecution Agreement (“DPA”) entered into by the United

    States and Credit Agricole Corporate and Investment Bank, (“CACIB”). It is subject to seizure

    and forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) as a result of CACIB’s conspiracy to

                                                     1
 transfer funds to a place in the United States from or through a place outside the United States,

 in violation of 18 U.S.C. §§ 1956(a)(2) and 1956(h), with the intent to promote the carrying on

 of a conspiracy to violate of the International Emergency Economic Powers Act (“IEEPA”),

 codified at 50 U.S.C. §§ 1701-1706, in violation of 18 U.S.C. § 371.

        On October 20, 2015, Plaintiff United States commenced this judicial civil forfeiture

 action by filing a Verified Complaint for Forfeiture In Rem. The Clerk of the Court issued a

 Warrant of Arrest In Rem, which was served on the defendant property on October 28, 2015.

 There were no parties upon whom direct notice was served, as the only party who

 reasonably appeared to be a potential claimant was CACIB; however, as part of the DPA,

 CACIB expressly waived service of the Verified Complaint and agreed not to contest the

 civil forfeiture action. Plaintiff United States provided notification of this civil forfeiture

 action by publication pursuant to Rule G(4)(a)(iv) of the Supplemental Rules for Admiralty

 or Maritime Claims and Asset Forfeiture Actions. On October 31, 2015, the Government

 commenced       notification    of   this    forfeiture   action    on    an    internet   site,

 http://www.forfeiture.gov, for 30 consecutive days. Any verified claim in response to notice

 by publication had to be filed not later than December 28, 2015. No person filed such a

 verified claim. No other party or putative party filed a pleading to challenge forfeiture of the

 defendant property, or otherwise attempted to enter this case, and the time for filing a claim

 has expired. See FED. R. CIV. P. SUPP. R. G(5)(B). Based upon the Government’s sworn

 affidavit of such facts, the Clerk of the Court entered Default on January 15, 2016.

        The Court concludes that Plaintiff is entitled to a default judgment pursuant to Rule 55.

 See FED. R. CIV. P. 55. Based on the Government’s well-pleaded allegations in its Verified

  Complaint For Forfeiture In Rem, the Court finds that the defendant property was property
                                                 2
    involved in violations of 18 U.S.C. §§ 1956(a)(2) and 1956(h). As such, the defendant property

    is subject to forfeiture to the United States, pursuant to 18 U.S.C. § 981(a)(1)(A). The Court

    finds that the Verified Complaint For Forfeiture In Rem states a factual and legal basis for

    forfeiture. In addition, the Court also finds that process was fully issued in this action with

    respect to the defendant property and returned according to law. In consequence, no response,

    answer, or defenses remain interposed and no opposition has been made to the Plaintiff=s Motion

    for Entry of a Default Judgment and Order of Forfeiture.

          Based upon the foregoing and the entire record in this action, the Court shall GRANT

    Plaintiff’s [8] Motion for Entry of a Default Judgment and Order of Forfeiture.

          An appropriate Order accompanies this Memorandum Opinion.



                                                             /s/
                                                          COLLEEN KOLLAR-KOTELLY
                                                          United States District Judge

                                                       




                                                      3